                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


WILLIAM EDWARD S.,1                    )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 19-1061-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614(a) of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c(a) (hereinafter the Act). Finding no error in the

Administrative Law Judge’s (ALJ) decision, the court ORDERS that judgment shall be

entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the

Commissioner’s final decision.


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
I.     Background

       Plaintiff protectively filed applications for DIB and SSI on October 8, 2013. (R.

12, 372-86). After exhausting administrative remedies, Plaintiff filed this case seeking

judicial review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff

argues that the ALJ erred in failing to consider the opinions of his friend Craig Speake

and failed to consider and express the weight assigned to all the medical opinions. (Pl.

Br. 21-23). He argues that in assessing Plaintiff’s physical residual functional capacity

(RFC) the ALJ failed to perform a function-by-function assessment but erroneously

assessed exertional level first, and that the opinion of the state agency physician, Dr.

Coleman, is insufficient to support the physical RFC (PRFC) assessed. Id. at 23-25. He

argues the mental RFC (MRFC) assessed is erroneous because the ALJ accorded

excessive weight to the opinion of Dr. Yates, the psychologist who examined Plaintiff at

the request of the ALJ, did not account for his own finding of moderate limitations in

maintaining concentration, persistence, or pace; and failed to assess the global assessment

of functioning (GAF) scores in the record. Id. at 26-28. Finally, he claims error in the

ALJ’s failure to consider a closed period of disability. Id. at 28-29.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

                                              2
White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

                                             3
1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This assessment is used

at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform his past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Preliminary Discussion, Matters Precluded by Res Judicata

                                              4
       At the hearing before the ALJ, Plaintiff requested that the ALJ reopen the previous

decisions regarding Plaintiff and make benefits retroactive to an earlier period when he

was receiving benefits. (R. 94-95). The ALJ considered and denied that request:

       That is denied as the claimant is found to be not disabled during the
       adjudicative period and there is no need to reopen on that basis. The
       claimant’s last denial of benefits for a previous claim was on December 19,
       2012. That case is res judicata, as the claim was not appealed. This case
       will examine the claimant’s condition from that day forward, with any
       reference to evidence outside of that period for adjudicative purposes only.

(R. 12). Thus, the period at issue in Plaintiff’s case before the ALJ was December 20,

2012 through the date of the ALJ’s decision, September 21, 2017, and the ALJ explained

he would not consider evidence outside that period except for adjudicative purposes.

       The sole basis of a federal court’s jurisdiction in social security cases arises from

42 U.S.C. § 405(g). Brandtner v. Dep’t of Health and Human Servs., 150 F.3d 1306,

(10th Cir. 1998) (citing Reed v. Heckler, 756 F.2d 779, 782 (10th Cir. 1985). In 1977,

the Supreme Court held that the Administrative Procedures Act does not provide an

implied grant of subject-matter jurisdiction for review of the actions of the Social

Security Administration. Califano v. Sanders, 430 U.S. 99, 107 (1977). The Court in

Sanders held that 42 U.S.C. § 405(g) limits federal judicial review to only final decisions

of the Commissioner made after hearing, id. at 108, and that a decision by the

Commissioner not to reopen a case is not a “final decision of the [Commissioner] made

after hearing,” and is not reviewable by federal courts. Id. Where the Commissioner’s

refusal to reopen is itself challenged on constitutional grounds, however, the court may

have jurisdiction to review the allegedly unconstitutional refusal. Id., at 109.


                                              5
       Many of Plaintiff’s arguments before this court relate to a time before December

20, 2012 during which Plaintiff was determined to be not disabled, that determination

was not appealed, was not reopened, and Plaintiff does not claim the decision not to

reopen was itself unconstitutional. So, as found by the ALJ the earlier decision is res

judicata and was not an issue for the ALJ’s further decision or discussion. Consequently,

Plaintiff cannot argue disability during that period or that evidence of disability from that

period establishes error in the ALJ’s consideration during the period at issue here.

       The first argument precluded by the application of the principle of res judicata is

Plaintiff’s argument that the ALJ failed to consider and identify the weight accorded to

Dr. Watt’s opinion. (Pl. Br. 22-23). Dr. Watt, a psychologist, examined Plaintiff on May

13, 2008 and provided a report of that examination, dated May 20, 2008, to the Social

Security Disability Determination Services in Cheyenne, Wyoming. (R. 515-19). Dr.

Watt provided IQ testing of Plaintiff, diagnosed him with Mild Mental Retardation,

“317.00 (without the benefit of a measure of adaptive functioning)” and “V62.89

Borderline intellectual ability,” and a GAF score of 50. Id. at 518-19. He opined that

Plaintiff could work at simple work “in a patient, understanding work setting,” could

“deal with patient, understanding coworkers and supervisors,” and could “deal with mild

changes and stress in a routine work setting.” Id. at 518. He found Plaintiff’s prognosis

is guarded and that he would likely need a representative payee to manage his funds if

awarded benefits. Id. at 519. This report was made more than four years before the

earlier determination Plaintiff was not disabled and the principle of res judicata prohibits

it from being relied upon by the ALJ to find otherwise. There is simply no evidence

                                              6
within the period here to suggest that Plaintiff is as limited as this report suggests. There

is no reason for the ALJ to have provided further explanation to distinguish this report.

       In a single sentence, Plaintiff complains that the ALJ “also failed to identify the

weight given the opinions of” Dr. Balter, Dr. Shields, Dr. Smith, and Dr. Matchell. (Pl.

Br. 23). With the exception of Dr. Matchell’s, each of these alleged opinions is dated

within the period when Plaintiff was adjudged not disabled, and Plaintiff makes no

argument to justify relying on, or even considering, the opinions despite the res judicata

effect of the prior decisions.

       Although Dr. Matchell’s opinion was rendered within the period at issue before

the ALJ (R. 660-63) (“I have reviewed this report on the above named patient seen on

January 30, 2014.”), it is based entirely upon Plaintiff’s reports of symptoms resulting

from and lasting since before the date of the earlier determination in December 2012.

Each conclusion in Dr. Matchell’s report is based on alleged symptoms pre-dating the

earlier decision. His right foot pain conclusion is based on reported symptoms in 2010

and 2011; low back pain conclusion based on 2011; bilateral knee pain based on an injury

in high school and in 2005; and depression based on a diagnosis in 1993 and Plaintiff’s

reports of “current” mental health treatment. (R. 663). Moreover, Dr. Matchell’s report

does not appear to contain any actual opinions regarding functional limitations. Plaintiff

shows no basis to find error in the ALJ’s decision to provide no further discussion of

these physicians’ opinions.

       Finally, Plaintiff claims the ALJ erred in failing to consider a potential closed

period of disability between July 22, 2010 and September 30, 2011. (Pl. Br. 28-29). This

                                              7
alleged closed period of disability is within the previously adjudicated period, and as the

ALJ specifically explained, he found no basis to reopen that decision.

III.   Physical RFC

       Plaintiff claims three errors in the physical RFC assessment. He first argues the

ALJ “erroneously assessed the exertional level first … relying on the definition of ‘light

work’ as contained in 20 C.F.R. [§§] 404.1567(b) and 416.967(b),” and “[i]t is

impossible to determine from [that] definition how the ALJ assessed [Plaintiff’s] actual

ability to walk, sit, stand, push, and pull.” (Pl. Br. 23). Plaintiff next argues the ALJ

erroneously relied upon the medical opinion of a state agency physician, Dr. Coleman,

whose non-examining source opinion is entitled to the least weight, was provided more

than three years prior to the decision at issue and was a stale opinion. Id. at 24-25.

Finally, he argues that the ALJ failed to identify the weight accorded the opinion of Dr.

Knoll, id. at 23, and did not explain why he rejected Dr. Knoll’s opinion “that Plaintiff

was occasionally limited in using his left foot for operation of foot controls.” Id. at 25.

       A.     Function-by-Function Assessment of RFC

       While Plaintiff is correct that Social Security Ruling (SSR) 96-8p requires an ALJ

to assess an individual’s functional limitations on a function-by-function basis before

deciding the exertional level of work of which the individual is capable—sedentary, light,

medium, heavy, or very heavy—that does not impose an artificial duty to express the

exertional level he has assessed only after he has stated in the decision the individual

functional limitations. The requirement is that an ALJ assess a claimant’s individual

functional limitations and then determine, based on those limitations, the exertional level

                                              8
of which the claimant is capable. As SSR 96-8p explains, that procedure aids an ALJ in

evaluating at step four whether a claimant can perform past relevant work as it was

actually performed or as it is generally performed and in evaluating at step five whether

the grid rules are met in a particular case. Plaintiff is also correct that SSR 96-8p states,

“Initial failure to consider an individual’s ability to perform the specific work-related

functions could be critical to the outcome of a case,” but she does not argue that a

particular functional limitation was missed or that the ALJ’s alleged error was critical to

the outcome of this case. The mere fact that the ALJ stated that Plaintiff has the RFC “to

perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)” with certain

additional exceptions, does not demonstrate that he assessed an exertional level before he

assessed Plaintiff’s functional limitations.

       B.        Evaluation of Dr. Coleman’s and Dr. Knoll’s Medical Opinions

                 1.    Standard for Evaluating Medical Opinions

       For claims filed before March 17, 2017, “[m]edical opinions3 are statements from

physicians and psychologists or other acceptable medical sources that reflect judgments


       3
           The regulations define three types of “acceptable medical sources:”

      “Treating source:” an “acceptable medical source” who has provided the claimant
with medical treatment or evaluation in an ongoing treatment relationship. 20 C.F.R.
§§ 404.1502, 416.902.

      “Nontreating source:” an “acceptable medical source” who has examined the
claimant, but never had a treatment relationship. Id.

       “Nonexamining source:” an “acceptable medical source” who has not examined
the claimant, but provides a medical opinion. Id.

                                               9
about the nature and severity of [a claimant’s] impairment(s) including [claimant’s]

symptoms, diagnosis and prognosis.” 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). Such

opinions may not be ignored and, unless a treating source opinion is given controlling

weight, all medical opinions will be evaluated by the Commissioner in accordance with

factors contained in the regulations. Id. §§ 404.1527(c), 416.927(c); SSR 96-5p, West’s

Soc. Sec. Reporting Serv., Rulings 123-24 (Supp. 2019). A physician who has treated a

patient frequently over an extended period (a treating source) is expected to have greater

insight into the patient’s medical condition, and his opinion is generally entitled to

“particular weight.” Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003). But, “the

opinion of an examining physician [(a nontreating source)] who only saw the claimant

once is not entitled to the sort of deferential treatment accorded to a treating physician’s

opinion.” Id. at 763 (citing Reid v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However,

opinions of nontreating sources are generally given more weight than the opinions of

nonexamining sources who have merely reviewed the medical record. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); Talbot v. Heckler, 814 F.2d 1456, 1463

(10th Cir. 1987) (citing Broadbent v. Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney

v. Schweiker, 695 F.2d 784, 789 (7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734

F.2d 955, 963 (3d Cir. 1984)).

       If no treating source opinion is given controlling weight, the inquiry does not end.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). A treating source opinion is

“still entitled to deference and must be weighed using all of the factors provided in 20

C.F.R. ' 404.1527 and 416.927.” Id. Those factors are: (1) length of treatment

                                             10
relationship and frequency of examination; (2) the nature and extent of the treatment

relationship, including the treatment provided and the kind of examination or testing

performed; (3) the degree to which the physician’s opinion is supported by relevant

evidence; (4) consistency between the opinion and the record as a whole; (5) whether or

not the physician is a specialist in the area upon which an opinion is rendered; and

(6) other factors brought to the ALJ’s attention which tend to support or contradict the

opinion. Id. at 1301; 20 C.F.R. '' 404.1527(c)(2-6), 416.927(c)(2-6); see also Drapeau

v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v. Dep=t of Health &

Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

       After considering the factors, the ALJ must give reasons in the decision for the

weight he gives the opinion. Id. 350 F.3d at 1301. “Finally, if the ALJ rejects the

opinion completely, he must then give ‘specific, legitimate reasons’ for doing so.” Id.

(citing Miller v. Chater, 99 F.3d 972, 976 (10th Cir. 1996) (quoting Frey v. Bowen, 816

F.2d 508, 513 (10th Cir. 1987)).

              2.     The ALJ’s Evaluation of Dr. Coleman’s and Dr. Knoll’s
                     Opinions

       The ALJ summarized Plaintiff’s treatment since 2012 and weighed the opinions of

Dr. Coleman and Dr. Knoll:

       The claimant’s testimony is inconsistent with his allegations. He noted that
       he is not on any pain medication since 2012, and there is no reporting to
       providers of credible pain that would place him in pain management. He
       has no treatment records for the last three years, which problematizes his
       continued allegations, as objective evidence is necessary. His last hearing
       was delayed over a year so that he could get such treatment.



                                            11
The undersigned notes his injury and recovery form [sic] a right foot injury,
which occurred before the period of adjudication. (Exhibit 1F-7F [(R. 514-
81)]) The claimant has recovered from the primary injury, but does have
some lingering issues noted by examinations. His February 2014
examination in Exhibit 14F [(R. 660-64)], the claimant again complained of
limitation due to his right foot injury, however, he had a full range of
motion in all joints, with no swelling. He could walk on the ball of his right
foot, but did avoid putting pressure on the right heel. His tarsal tunnel
release was successful as noted previous to his period of adjudication, and
the claimant was able to perform orthopedic maneuvers, including steady
gait, although he favored the left side. These examination results are
consistent with the limitation to a range of light work. While he also
indicated a left knee problem, there was no limitation and medical imagery
was negative. (Exhibit 13F [(R. 656-59)])

The claimant has also been treated for degenerative disc disease of the
lumbar spine. Medical imagery shows this degeneration to be mild, with no
nerve root compromise, and the claimant did not testify at this most recent
hearing that their [sic] back was a primary limiting factor. (Exhibit 10F [(R.
645-47)]) The claimant was examined by Dr. Frederick Smith, who noted
some pain and problems with his back, but normal straight leg raising, with
some spasm. He reported low back pain, but medical imagery was within
normal limits. (Exhibit 10F, 11F [(R. 645-54)]) This is consistent with the
later examination in Exhibit 14F [(R. 660-64)], with the notation of full
range of motion in all joints. The claimant is not as limited as he alleged,
but there is some basis for limitation.

In his most recent examination, April 2017, the claimant alleged the same
level of severity, but he was not found to have difficulties. He had no
problem getting on and off the examination table, he could arise from a
sitting position with no assistance, and although he refused to do some of
the squat or heel maneuvers, the examining doctor found no reason he
would be limited. He was uncooperative, and the physician noted that
although he brought in a cane, he was observed in the parking lot to walk
without it. Dr. Knoll found the claimant’s allegations to be unsupported by
her examination results, and that she could not find a limitation based on
the claimant’s performance.

The undersigned finds, out of an abundance of caution, that the
reconsideration opinion of Dr. Gary Coleman provides a good baseline
between earlier examinations, and the latter examinations, limiting the
claimant to a light exertional level. This opinion was rendered considering
all but Dr. Knoll[’]s examination, and while her results show no limitation

                                     12
       the longitudinal evidence supports some level of limitation, and based on
       the whole of the evidence, this opinion is given substantial weight. The
       claimant was observed not to need an assistive device, and his pain
       allegations are not supported, which brings this opinion into focus as the
       best baseline.

(R. 18-19).

              3.     Analysis

       Although the ALJ did not specifically state that he accorded substantial weight to

both Dr. Coleman’s and Dr. Knoll’s opinions, his analysis in the last paragraph quoted

above shows that he did. The ALJ referred to Dr. Coleman’s opinion as “a good baseline

between earlier examinations, and the latter examinations, limiting the claimant to a light

exertional level.” (R. 19). He concluded by discussing Dr. Knoll’s opinion: “The

claimant was observed not to need an assistive device, and his pain allegations are not

supported, which brings this opinion into focus as the best baseline.” The court finds the

ALJ accorded substantial weight to the opinions of both Dr. Coleman and Dr. Knoll. As

the ALJ’s evaluation suggests, Dr. Knoll concluded her “Diagnosis & Prognosis” by

stating, “There are essentially no medically determinable impairments by exam that

would prevent gainful employment at this time.” (R. 717). She also provided a medical

source statement opining regarding Plaintiff’s specific limitations which are generally

less restrictive than the physical RFC assessed by the ALJ. (R. 718-23).

       Plaintiff argues that Dr. Coleman’s opinion was issued more than three years

before the ALJ’s decision and was therefore stale and, as a non-examining source

opinion, is worthy of less weight than the opinion of any other source. Plaintiff

suggests—without specifying—that Dr. Knoll’s opinion should have been accorded

                                            13
greater weight but does not point to any other opinion which should have been accorded

greater weight. Dr. Knoll opined that Plaintiff could operate foot controls continuously

with his right foot but because of left knee and ankle pain only occasionally (up to one-

third of the time) with his left foot. (R. 720). Plaintiff focuses on this difference and

argues that the ALJ should have included this limitation in the RFC assessed. However,

it is not clear that he did not include this limitation. In his hypothetical to the vocational

expert (VE) the ALJ posed a hypothetical individual who could lift and carry 20 pounds

occasionally and 10 pounds frequently, could stand and walk two hours a day

(occasionally, as defined in the regulations and the Dictionary of Occupational Titles

(DOT)), and can push and pull the same as he can lift and carry. (R. 118). Plaintiff cites

the DOT job description of a medical parts assembler for the proposition that had the ALJ

limited use of foot controls he would not be able to perform that job because it requires

pressing a pedal. This proposition fails for two reasons. The job description does not

require that operating a pedal occurs more than occasionally and, perhaps more

importantly, Plaintiff does not demonstrate that the operation of the pedal could not be

accomplished with the right foot (with which Dr. Knoll opined Plaintiff is able to operate

foot controls continuously). This alleged error, if it was error, was harmless.

       Nor does the court find Dr. Coleman’s opinion stale. While the opinion was more

than three years old when the ALJ considered it, he explained that he viewed it as a

“good baseline between earlier examinations, and the latter examinations” (R. 19), and he

also accorded substantial weight to Dr. Knoll’s opinion which was the most up-to-date

opinion in the record. While an old medical opinion may be rendered stale by material

                                              14
changes in a claimant’s medical condition over time; Chapo v. Astrue, 682 F.3d 1285,

12392-93 (10th Cir. 2012); Plaintiff has shown no such changes, and the ALJ procured an

up-to-date examination and explained the bases for the weight accorded to each of the

medical opinions relevant to the current disability decision.

IV.    Mental RFC

       Plaintiff claims the MRFC assessed by the ALJ is unsupported by substantial

evidence because the ALJ erred in according substantial weight to Dr. Yates’s examining

source opinion, because the ALJ did not consider Plaintiff’s mild mental retardation or

borderline intellectual functioning, because the RFC assessed does not account for the

moderate limitation in concentrating, persisting, or maintaining pace the ALJ found in his

step three evaluation, and because the ALJ failed to identify and consider the weight

accorded to the GAF scores contained in the record. As to the ALJ’s alleged failure to

discuss mild mental retardation or borderline intellectual functioning, the only place in

the record to which Plaintiff cites as evidence of mild mental retardation or borderline

intellectual functioning is to the report of Dr. Watt more than four years before the period

at issue here, and within the period covered by the prior decision that Plaintiff was not

disabled, which as noted above constitutes res judicata as to that issue.

       A.     Dr. Yates’s Opinion

       Plaintiff claims error in the ALJ’s evaluation of Dr. Yates’s opinion because Dr.

Yates did not review any of the other medical records including Dr. Watt’s report and

because the RFC assessed is unsupported by and inconsistent with Dr. Yates’s opinion in



                                             15
that it does not include limitations related to the ability to sustain attention and

concentration and maintain employment on an ongoing basis. (Pl. Br. 26).

       The ALJ evaluated Plaintiff’s mental health impairments, based his MRFC

assessment on Dr. Yates’s report of his examination, and accorded little weight to the

opinions of the state Disability Determination Service psychologists because the evidence

does not support their finding of insufficient evidence to evaluate mental impairments.

(R. 19). He explained his evaluation of Dr. Yates’s report:

       Dr. Robert Yates performed the examination [(contained in Ex. 23F, R.
       710-24)], noting a diagnosis of major depressive disorder - with psychotic
       features and Obsessive-compulsive disorder with some anxiety. Dr. Yates
       noted that the claimant’s psychopathology might harm his ability to
       perform in the workplace due to limitations in psychosocial functioning,
       but that he could be able to maintain employment. This opinion is based on
       examination, consistent with other longitudinal evidence, and is supported
       by the overall record. It is given substantial weight. This leads the
       undersigned to conclude that although the claimant can work, he would best
       be limited to simple work, in a socially restrictive environment, which is
       reflected [in the RFC assessed] above.

(R. 19).

       The court finds no error in the ALJ’s evaluation. Plaintiff’s claim that Dr. Yates

did not review any medical records is not supported by the evidence, for Dr. Yates noted

that “treatment records and a psychological evaluation were forwarded with [the]

referral” (R. 702), and his opinion was “[b]ased on [Plaintiff’s] mental status examination

and records reviewed.” Id. at 704. To the extent the psychological evaluation to which

Dr. Yates referred may not have been Dr. Watt’s evaluation, there is no error because as

noted above that evaluation was performed almost nine years before Dr. Yates’s

evaluation and within the period of an earlier adjudication which is res judicata.

                                              16
       The court finds, contrary to Plaintiff’s argument, the ALJ’s RFC is supported by

and consistent with Dr. Yates’s opinion to which the ALJ accorded substantial weight.

Plaintiff is correct that “Dr. Yates noted Plaintiff showed problems with working

memory, which may negatively impact attention and concentration, … was unable to

count backwards from 100 by 7s, … was unable to correctly spell the word ‘world’

backwards, [and] opined Plaintiff’s level of impairment due to psychopathology may

make it difficult for him to maintain employment.” (Pl. Br. 26) (citing R. 704, 708).4

However, Dr. Yates stated a summary of his opinions in his narrative report:

       William showed mild if any limitations related to cognitive function. He
       did show significant impairment in psychosocial function related to major
       depression and obsessive compulsive disorder. William may experience
       difficulty with work related demands related to physical health problems or
       with motivation related to symptoms of depression. However, with respect
       to mental status, William should be able to maintain employment, follow
       basic commands, and maintain adequate independence.

(R. 704). The ALJ’s explanation of his evaluation of Dr. Yates’s opinion is a reasonable

understanding of the report. While the report might be understood as Plaintiff sees it—to

suggest greater limitations than those assessed by the ALJ—it does not compel greater

limitations. I.N.S. v. Elias-Zacarias, 502 U.S. at 481, n.1 (To overturn an agency’s

finding of fact the court “must find that the evidence not only supports [a contrary]

conclusion, but compels it.”). “The possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s findings from being



4
 Plaintiff’s Brief cited only R. 708, but in his Reply Brief, he noted a typographical error
in his Brief and that the reference to psychopathology should have cited R. 704. (Reply
6).
                                             17
supported by substantial evidence. [The court] may not displace the agency’s choice

between two fairly conflicting views, even though the court would justifiably have made

a different choice had the matter been before it de novo.” Lax, 489 F.3d at 1084

(citations, quotations, and bracket omitted); see also, Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

       B.     Moderate Limitation in Concentrating Persisting, or Maintaining Pace

       Plaintiff argues the ALJ found Plaintiff has a moderate limitation in concentrating,

persisting, or maintaining pace but did not include related limitations in the RFC

assessed. Id. (citing R. 16, 17). He acknowledges that the ALJ limited Plaintiff to

simple, routine tasks but argues that “is insufficient to account for limitations in

concentration, persistence, or pace.” Id. at 26-27 (citing Jaramillo v. Colvin, 576 F.

App’x 870, 874-75 (10th Cir. 2014); Bowers v. Astrue, 271 Fed. App’x. 731, 733-34

(10th Cir. 2008); Miranda v. Barnhart, 205 F. App’x 638, 643 (10th Cir. 2005);

Wiederholt v. Barnhart, 121 F. App’x 833, 839 (10th Cir. 2005); Chambers v. Barnhart,

2003 WL 22512073 (10th Cir. 2003); Brown v. Colvin, No. 12-1456-SAC, 2014 WL

1095048, at *4 (D. Kan. Mar. 19, 2014)).

       The Commissioner argues that the limitation in concentrating, persisting, or

maintaining pace found by the ALJ and cited by Plaintiff is a “paragraph B” criterion

which may be accounted for by a limitation to unskilled work such as the limitation to

simple routine tasks assessed by the ALJ in this case. (Comm’r Br. 15) (citing Smith v.

Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016); and Vigil v. Colvin, 805 F.3d 1199, 1204

(10th Cir. 2015)).

                                              18
       The court finds Vigil, 805 F.3d 1199, cited by the Commissioner, controlling here.

In that case, the court recognized that at step three the ALJ found that the plaintiff had

moderate difficulties in concentration, persistence, and pace. 805 F.3d at 1203. The

court recognized that the step two and three findings regarding the paragraph B criteria

are not an RFC assessment and the ALJ’s findings “at step three do[] not necessarily

translate to [] work-related functional limitation[s] for the purposes of the RFC

assessment.” Id. (citing SSR 96-8p, 1996 WL 374184, at *4 (July 2, 1996)). The court

went on to consider the ALJ’s “‘more detailed’ step four assessment of [the plaintiff’s]

RFC,” id., and determined that the ALJ accounted for the plaintiff’s moderate limitations

in the paragraph B criteria “by limiting him to unskilled work.” Id. at 1204. The court

acknowledged that in some cases a limitation to unskilled work may not account for all of

a claimant’s mental limitations, but that the ALJ’s explanation adequately accounted for

the claimant’s mental limitations. Id. (noting “Unskilled work generally requires only the

following: (1) ‘[u]nderstanding, remembering, and carrying out simple instructions’; (2)

‘[m]aking judgments that are commensurate with the functions of unskilled work—i.e.,

simple work-related decisions’; (3) ‘[r]esponding appropriately to supervision, co-

workers and usual work situations’; and (4) ‘[d]ealing with changes in a routine work

setting.’” (quoting SSR 96-8p).

       Thus, the question isn’t whether the limitations the ALJ assessed in the broad

mental functional areas at steps two and three are included verbatim within the RFC

assessed, but whether the ALJ explained his mental RFC assessment and whether that

explanation is supported by the record evidence. The ALJ here explained his rationale in

                                             19
determining Plaintiff is at least capable of performing “simple, routine tasks that are not

performed in coordination or in tandem with co-workers. He can occasionally interact

with supervisors, and co-workers. He cannot interact with the general public.” (R. 17);

see also (R. 16, 18) (explanation). That finding is supported by the record evidence, and

Plaintiff has not met his burden to show otherwise. Plaintiff’s contrary arguments are

based on unpublished opinions of the Tenth Circuit and non-binding opinions of other

circuit or district courts which are not persuasive and cannot contravene the binding

precedent presented in Vigil.

       C.     GAF Scores

       Plaintiff argues that in assessing his MRFC the ALJ failed to identify and consider

the weight accorded to the GAF scores contained in the record. (Pl. Br. 27) (citing R.

519 (Dr. Watt’s Report) and 672 (High Plains Mental Health Center)). The

Commissioner argues that the American Psychological Association’s Diagnostic and

Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) discontinued the use of

GAF scores “because of ‘its conceptual lack of clarity … and questionable psychometrics

in routine practice.’” (Comm’r Br. 17) (quoting Krchmar v. Colvin, 548 F. App’x 531,

534 n.2 (10th Cir. 2013) (quoting DSM-V). He argues that although the GAF score of 30

appears in the treatment records from High Plains, none of those providers opined that

Plaintiff is unable to work or has a work-related mental impairment, and in such

circumstances the GAF score assigned would not merit discussion. Id. In his Reply

Brief, Plaintiff argues that the Commissioner’s appeal to DSM-V is an impermissible

post hoc argument and the agency’s policy is that ALJs will continue to consider GAF

                                             20
scores as medical opinions. (Reply 8) (citing Administrative Message (AM), AM-13066,

(July 22, 2013)).

       As noted previously, Dr. Watt’s report is from a period in which the issue of

disability is res judicata, so the GAF score assigned therein is irrelevant to the issues

here. The High Plains treatment records contain a GAF score “on admission” of 30

which the earlier DSM (4th ed. Text Revision, DSM-IV-TR) defined as “Behavior is

considerably influenced by delusions or hallucinations, OR serious impairment in

communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately,

suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed

all day, no job, home, or friends). DSM-IV-TR at 34 (bold in original).

       Plaintiff’s citation to AM-13066 footnoted a URL which the court was unable to

locate: (http://policynet.ba.ssa.gov/reference.nsf/lnx/ 07222013022250PM) (Reply 8,

n.11). Nonetheless, the court’s further extensive research revealed some operative facts

regarding the message cited. As Plaintiff suggests, the message does state that ALJs will

continue to consider GAF scores as medical opinion evidence. However, the message

was revised in October 2014 explaining:

       [A] GAF needs supporting evidence to be given much weight. By itself, the
       GAF cannot be used to “raise” or “lower” someone’s level of function. The
       GAF is only a snapshot opinion about the level of functioning. It is one
       opinion that we consider with all the evidence about a person’s functioning.
       Unless the clinician clearly explains the reasons behind his or her GAF
       rating, and the period to which the rating applies, it does not provide a
       reliable longitudinal picture of the claimant’s mental functioning for a
       disability analysis.




                                              21
AM-13066 (July 22, 2013) REV (Oct. 14, 2014) (quoted in Hallman v. Berryhill, No.

CIV-16-903-BMJ, 2017 WL 2424664, at *6 (W.D. Okla. June 5, 2017)). Another court

has explained:

       The problem with using the GAF to evaluate disability is that there is no
       way to standardize measurement and evaluation. Some clinicians give
       inflated or unrealistically low GAF ratings because the GAF rating
       instructions in the DSM–IV–TR are unclear ... [this] can lead to improper
       assessment of impairment severity.

Hallman v. Berryhill, No. CIV-16-903-BMJ, 2017 WL 2424664, at *6 (W.D. Okla. June

5, 2017) (quoting AM–13066).

       The GAF score of 30 in the High Plains treatment records was given “on

admission,” and there was no explanation of the particular basis of the score. It may have

been assessed because Plaintiff reported he “heard voices.” (R. 681). It may have been

assessed because at the time he was homeless. Id. Any finding by the court in that

regard would be mere speculation. Moreover, a finding of “hearing voices” is not

supported by the record as a whole and a finding of homelessness would not tend to

imply an inability to work.

       Finally, even before DSM-V was published the Tenth Circuit “repeatedly noted

(quoting Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002)) that

generalized GAF scores, which do not specify particular work-related limitations, may be

helpful in arriving at an RFC but are ‘not essential to the RFC’s accuracy.’” Luttrell v.

Astrue, 453 F. App’x 786, 792 n.4 (10th Cir. 2011) (citing Butler v. Astrue, 412 F. App’x

144, 147 (10th Cir. 2011); and Holcomb v. Astrue, 389 F. App’x 757, 759 (10th Cir.

2010)). If the ALJ’s failure to discuss this GAF score was error, that error was harmless.

                                            22
V.     Friend’s Opinion

       Plaintiff argues remand is necessary because the ALJ failed to mention or weigh

the opinion of Plaintiff’s friend, Craig Speake. (Pl. Br. 21-22). The Commissioner

argues Mr. Speake’s statements are merely duplicative of Plaintiff’s allegations and

Plaintiff does not explain how the alleged failure to discuss Mr. Speake’s statements

harmed him. (Comm’r Br. 6) (citing Best-Willie v. Colvin, 514 F. App’x 728, 736 (10th

Cir. 2013). In his Reply Brief Plaintiff argues the underpinnings of Best-Willie were

swept away when the Eighth Circuit “revisited” the case of Buckner v. Astrue, 646 F.3d

549 (8th Cir. 2011) upon which Best-Willie relied and found that third-party statements

are not redundant with the Plaintiff’s statements nor discredited by the same evidence.

(Reply 1) (citing Willcockson v. Astrue, 540 F.3d 878, 881 (8th Cir. 2008) and Nowling

v. Colvin, 813 F.3d 1110 (8th Cir. 2016)).

       The court finds the Best-Willie decision persuasive here. The court in Best-Willie

considered the lay witness statement of Mr. Willie, Ms. Best-Willie’s husband. 514 F.

App’x at 736. It found that Mr. Willie’s letter was cumulative of Ms. Best-Willie’s

allegations which the ALJ had discussed and found not credible. Id. It noted that the

ALJ had not addressed Mr. Willie’s letter but found “any error in failing to do so is

harmless because ‘the same evidence that the ALJ referred to in discrediting [the

claimant’s] claims also discredits [the lay witness’s] claims.’” Best-Willie, 514 F. App’x

at 736 (quoting Buckner, 646 F.3d at 560). Here, Mr. Speake’s statements regarding

Plaintiff’s limitations are quite similar to Plaintiff’s statements himself, and the ALJ



                                             23
found Plaintiff’s allegations inconsistent with much of the record evidence. That same

evidence would tend to discount Mr. Speake’s statements.

       Plaintiff’s attempts to discredit Buckner as the case upon which Best-Willie

depends is unavailing. First, there is no indication whatever that Buckner has been

overruled. Second, Willcockson was decided three years before Buckner and five years

before Best-Willie and was available for both courts’ consideration when those cases

were decided. Therefore, when the Nowling court joined Willcockson in “questioning”

the issue, it may affect the weight future courts, especially Eighth Circuit courts, attribute

to the issue but it has no affect on the basis for the court’s finding in Best-Willie.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated February 5, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              24
